DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan U.S. Patent Application Publication US2016/0291972A1.
As per claim 1, Bryan teaches a system for auditing an enterprise IT environment, the system comprising: a multi-tier hierarchy generator configured to generate a multi-tier hierarchy (a) from parsed source code of a plurality of software applications of different types, and (b) based on dependencies between and among tier elements of the enterprise IT environment across application boundaries of the plurality of software applications, as identified from the parsed source code, wherein the multi-tier hierarchy maps, between and within each tier, the IT environment across the application boundaries (¶ 0010-011), and wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications (¶ 0041, 0050); a test generation engine configured to generate test cases based on intake data about the IT environment (¶ 0038-0039); and an auditing unit configured to test the IT environment based on the test cases and the multi-tier hierarchy (¶ 0041).  
As per claim 2, Bryan teaches the system of claim 1, wherein the testing comprises: integration testing, white box testing and/or black box testing (¶ 0019).
As per claim 3, Bryan teaches the system of claim 1, wherein the testing identifies gaps by checking whether one or more implementations are: different from the requirements, missing for the requirements, and/or does not correspond to the requirements (¶ 0020-0021).
As per claim 4, Bryan teaches the system of claim 3, wherein the gaps are associated with one or more tiers of the multi-tier hierarchy (¶ 0020, 0050).
As per claim 5, Bryan teaches the system of claim 1, wherein the IT environment is a target IT environment (¶ 0009).  
As per claim 6, Bryan teaches a method for auditing an enterprise IT environment, the system comprising: generating a multi-tier hierarchy (a) from parsed source code of a plurality of software applications of different types, and (b) based on dependencies between and among tier elements of the enterprise IT environment across application boundaries of the plurality of software applications, as identified from the parsed source code, wherein the multi-tier hierarchy maps, between and within each tier,  and wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications; generating test cases based on intake data about source systems of the IT environment; and checking IT environment requirements against the IT environment based on the test cases and the multi-tier hierarchy (¶ 0010-0011, 0041, 0050, 0038-0039, see mapping of claim 1).
As per claim 7, Bryan teaches the method of claim 6, wherein the testing comprises: integration testing, white box testing and/or black box testing (¶ 0019).
As per claim 8, Bryan teaches the method of claim 6, wherein the testing identifies gaps by checking whether one or more implementations are: different from the requirements, missing for the requirements, and/or does not correspond to the requirements (¶ 0020-0021).
As per claim 9, Bryan teaches the system of claim 8, wherein the gaps are associated with one or more tiers of the multi-tier hierarchy (¶ 0020, 0050).
As per claim 10, Bryan teaches the system of claim 6, wherein the IT environment is a target IT environment (¶ 0009).

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/22, with respect to the rejection(s) of claim(s) 1-10 under Meenakshisundaram have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bryan.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113